Citation Nr: 1731143	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-30 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from December 1984 until October 1986.  The Veteran had a period of active duty for training (ACDUTRA) from October 1989 to March 1990, and another period of active duty from January 1991 to May 1991.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2013, the Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ), and a transcript of that proceeding is associated with the claims file.   

This matter was previously remanded by the Board in March 2014 and April 2016, and has since been returned for further appellate review.  The March 2014 Board decision granted service connection for a right knee disorder, and the April 2016 Board decision denied entitlement to service connection for right ear hearing loss.  Entitlement to service connection for left ear hearing loss is the only remaining issue on appeal.

The Board notes that the documents in the Legacy Content Manager are duplicative of those in the Veteran Benefits Management System claims file.  


FINDING OF FACT

Left ear sensorineural hearing loss is not etiologically related to the Veteran's period of active duty or ACDUTRA, and may not be presumed to be etiologically related to such service.



CONCLUSION OF LAW

The criteria for service connection for left ear sensorineural hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In this case, VA's duty to notify was satisfied by a letter dated June 2008.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records (STRs) and pertinent post-service records have been obtained and associated with the claims file.  The Veteran has also submitted relevant documents and argument in support of his claim, including personal statements, representative argument, and employer records.  The Veteran also provided testimony at the 2013 Board hearing.  The Veteran was most recently afforded a VA hearing loss examination in February 2017.  The Veteran's representative has argued that the 2017 VA examination is inadequate because it was based on an inaccurate reporting of the facts, namely that hearing loss preexisted service.  The Board disagrees, as there was some degree of factual hearing loss noted upon entrance into service that was not considered disabling for VA purposes.  Thus, on its face, the examiner's recitation of the facts is not inaccurate.  Nevertheless, the presumption of soundness applies to the Veteran as he did not have hearing loss for VA purposes at the time of entrance into service.  McKinney v. McDonald, 28 Vet. App. 15 (2016).   The examiner was not incorrect in identifying a degree of hearing loss upon entrance into service, but nevertheless applied the presumption of soundness which is more favorable to the Veteran.  Although the examiner provided a negative nexus opinion applying the presumption of soundness, the examiner also found that any pre-existing hearing loss was not aggravated by service.  The Board finds that this does not significantly diminish the probative value of the examination as a thorough explanation was provided for the appropriate standard as well.  

The representative also argues that the examiner's reliance on the 2006 IOM study was misplaced, because it did not apply in this situation as the Veteran did incur a temporary hearing loss in service following acoustic trauma.  The Board disagrees, as the 2006 IOM study was cited for the proposition that the Veteran's presently diagnosed hearing loss was likely unrelated to the conceded in-service noise exposure.  This proposition is relevant in the context of the examiner's conclusion that there was no permanent hearing injury due to in-service exposure to hazardous noise that would account for the presently diagnosed left ear hearing loss.  Thus, the Board finds that VA has satisfied its duty to assist the Veteran.

The Board finds compliance with prior remand directives.  In the March 2014 remand, the Board directed the AOJ to secure outstanding private audiological records from the Veteran's employer, and to provide another examination to assess the severity of his claimed hearing loss.  The employer records were obtained by VA in 2014, and those records referenced audiograms that were not included.  These records, however, do reference the findings of the audiograms, and as there is a 2014 audiogram that does contain the audiogram values from July 2006 and April 2014.  The Veteran also submitted the employer records to VA directly, but the records submitted by the Veteran also do not contain all the audiograms referenced in the documents.  Despite the lack of these audiograms, the Board finds substantial compliance has been accomplished with regard to the remand directive to obtain the Veteran's hearing conservation employment records.  The RO requested all available records and these were the only records produced, also the Veteran directly submitted the records and the audiograms were not included.  The records do, however, describe the findings of the audiograms related to the Veteran's hearing loss progression.  Thus the Board finds substantial compliance and no prejudice to the Veteran.  Also, the April 2016 remand directed the AOJ to make appropriate efforts to obtain any outstanding private or VA treatment records, and to afford the Veteran another audiological evaluation to assess the nature and etiology of his left ear hearing loss.  Specifically, the examiner was requested to address the Veteran's in-service hearing examinations and the June 2014 VA examiner's diagnosis of mixed left ear hearing loss.  VA obtained outstanding VA treatment records, and the Veteran was also afforded a VA examination in February 2017 that complied with the Board's remand directives.  Accordingly, additional remand is not warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was also provided with an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  A Decision Review Officer or VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked. 38 C.F.R. § 3.103 (c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). At the Board hearing, the VLJ outlined the issues on appeal and the hearing focused on the elements necessary to substantiate the claims. Additionally, additional subsequent development was conducted based on deficiencies in the record, such that the submission of additional evidence is not required. Moreover, there is no indication that the Veteran has any additional evidence to submit. As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). There has been no allegation to the contrary. The Board will proceed to address the merits of the claim.

Service Connection

The Veteran seeks service connection for left ear hearing loss that he contends is directly related to excessive noise exposure during service.  See July 2008 Statement in Support of Claim; August 2013 Board Hearing Transcript.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Because sensorineural hearing loss is an organic disease of the nervous system, it is subject to presumptive service connection under 38 CFR § 3.309(a).  See VA Adjudication Procedures Manual, M21-1, Part III, Subpart iv, Chapter 4, Section G.1.d.

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other organic diseases of the nervous system (sensorineural hearing loss) are listed in section 3.309(a).

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  Where the degree of hearing loss noted on an entrance examination does not meet VA's definition of a disability for hearing loss under 38 C.F.R. § 3.385, the claimant is entitled to the presumption of soundness.  McKinney v. McDonald, 28 Vet. App. 15 (2016).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For example, a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Jandreau, 492 F.3d at 1377, n. 4.  Also, non-expert witnesses are competent to report that which they have observed with their own senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Non-expert nexus opinion evidence may not be categorically rejected.   Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The complexity of the question and whether a nexus opinion or diagnosis could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  In sum, whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the on the question at issue and the particular facts of the case.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran's entrance audiogram in January 1984 shows some degree of left ear diminished hearing at 3000 and 4000 Hz, although the hearing thresholds do not meet the criteria for hearing disability under 38 C.F.R. § 3.385.  Audiometric testing results were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
15
30
35

An April 1985 reference audiogram conducted following noise exposure in noise duties indicated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
15
25
20

In October 1986, however, the Veteran exhibited auditory thresholds greater than 26 decibels across at least three frequencies.  Thus he had left ear hearing loss under the criteria of 38 C.F.R. § 3.385.  On testing pure tone thresholds in decibels were:




HERTZ



500
1000
2000
3000
4000
LEFT
35
30
15
25
30

When examined in March 1989, the Veteran's left ear hearing had returned to baseline with results largely consistent with the hearing thresholds shown in his previous 1985 reference audiogram, four years earlier.  These results show improvement in auditory thresholds in each of the frequencies from 1000 to 4000 Hz when compared to his January 1984 service enlistment examination.  On testing pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
LEFT
20
10
10
20
15

The final in-service audiometric examination in March 1991, just prior to service discharge, shows some degree of left ear hearing loss at 500 and 4000 Hz, but does not meet the criteria for hearing disability under 38 C.F.R. § 3.385.  Puretone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
LEFT
30
20
20
20
30

Post-service records show that a left ear hearing loss disability (as defined in 38 C.F.R. § 3.385) was first documented in July 2006, when the Veteran began work at a mechanical plant with the USDA and participated in a hearing conservation program, including annual audiometric testing.  

A baseline audiogram at that time revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
LEFT
30
30
30
40
45

When examined by VA in September 2008, the Veteran reported military noise exposure from trucks, armored personnel carrier, generators, and some aircraft.  He noted civilian occupational noise exposure from his work in a beef plant and recreational noise exposure from shooting.  Audiometric testing confirmed current left ear hearing loss, which the audiologist concluded was less likely as not related to military noise exposure as there was no significant threshold shift from induction to separation.  Unfortunately, the Board finds that the VA opinion is of little probative value, because the audiologist failed to acknowledge the October 1986 audiogram which indicated evidence of hearing loss for VA purposes during service.

The Veteran underwent another VA examination in June 2014.  The audiologist confirmed the current left ear hearing loss, which was diagnosed as "mixed" hearing loss.  Referring to service treatment records, the examiner noted that electronic hearing testing conducted at enlistment, during service, and at discharge from reserves showed the Veteran did not have a significant threshold shift beyond normal variability/normal progression while in service.  Citing to several reports including one from the Journal of Occupational and Environmental Medicine (JOEM), the audiologist explained that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure was extremely unlikely.  Unfortunately, this VA examiner also failed to acknowledge the October 1986 audiogram and furthermore failed to explain the definition of "mixed hearing loss," including whether it is a combination of sensorineural and another type of hearing loss.  There was also no explanation as to why mixed hearing loss cannot be due to noise exposure.  Thus the opinion is also inadequate.

As such, the Board again remanded the matter to secure another VA hearing loss examination which was accomplished in February 2017.  The VA examiner diagnosed left ear sensorineural hearing loss, and explained that mixed hearing loss indicated both a sensorineural hearing loss and a conductive hearing loss.  Conductive hearing loss was related to ear canal obstruction such as impacted earwax.  The Veteran's prior conductive hearing loss had resolved and the Veteran's only current diagnosis was left ear sensorineural hearing loss.  The Veteran reported that he did not recall the onset or progression of his hearing loss symptoms.  He reported that hearing protection was not always available in service, but that he had used hearing protection as required for occupational and recreational noise exposure post-service, except that he did not use hearing protection when hunting.  Audiometric testing results were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
25
15
30
50
45

The speech discrimination score for the left ear was 94 percent.  

The examiner opined that it was less than a 50 percent probability that the Veteran's currently diagnosed left ear hearing loss was etiologically related to his period of service, including conceded in-service noise exposure.  The examiner particularly referenced the lack of a permanent positive threshold shift greater than the reference threshold from entrance to separation.  While noting the October 1986 audiogram, the examiner highlighted that at separation the Veteran's hearing had returned to thresholds similar to those upon entrance.  Also, the examiner opined that in-service noise exposure was not a contributing factor to the Veteran's present left ear hearing loss disability in the absence of a permanent positive threshold shift (worse than reference threshold) greater than normal measurement variability that would indicate a hearing injury or aggravation of a preexisting hearing loss.  The examiner then cited to a 2006 study by the Institute of Medicine (IOM) for the proposition that it was unlikely for delayed onset hearing loss to develop long after the cessation of noise exposure.  Instead, the examiner stated it was more than likely the Veteran's current left ear hearing loss was related to post-service noise exposure, aging, or other factors.  The Board finds that the examiner's opinions are adequate as they are based on a full review of all medical and other evidence of record, as well as on an accurate recitation of the facts.  The opinions are also fully supported by sufficient medical explanation.

The foregoing evidence demonstrates the Veteran was exposed to noise in service, a hearing loss disability was documented during service, and there is a current diagnosis of left ear hearing loss for VA purposes.  See October 1986 STR; February 2017 VA hearing loss examination.  The remaining questions are whether the Veteran's left ear hearing loss disability is presumed to be related to service, or is otherwise etiologically related to military service.

First, the Veteran's left ear hearing loss may not be presumed to be related to service.  A review of the evidence demonstrates that the Veteran's hearing acuity was within normal limits upon separation, although a degree of hearing impairment is noted - this indicates the lack of "chronic" disability.  See Hensley, 5 Vet. App. at 157.  Post-service treatment records show that the Veteran first presented with a hearing loss disability for VA purposes in 2006, many years after separation from service.  See June 2006 USDA audiogram.  The Veteran has not testified that his hearing loss symptoms were continuous since his documented in-service exposure to hazardous noise.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  Without probative evidence that a hearing loss disability manifested to a compensable degree within one year of separation from service, and without evidence of continuity of hearing loss symptoms since service, service connection may not be granted under the presumptive provisions for 38 C.F.R. §§ 3.307 and 3.309.

The evidence also preponderates against the claim for service connection on a direct basis.  The 2017 VA examiner adequately opined that the Veteran's currently present left ear hearing loss disability was not related to his conceded in-service noise exposure.  The Board accords this opinion significant probative value as it was based upon a thorough review of the evidence and the examiner provided a supporting explanation.  Although the Veteran opines that his left ear hearing loss is etiologically related to in-service noise exposure, he is not competent to provide that opinion.  While the Veteran is competent to report his hearing loss symptoms, there is no evidence to show that he has the required medical expertise to opine on the etiology of a hearing loss disability.  See generally Jandreau, 492 F.3d 1372; Layno, 6 Vet. App. 465; Davidson, 581 F.3d 1313.   As his opinion that his hearing loss is related to in-service noise exposure is not competent, it is afforded no weight.  In sum, the most probative evidence of record demonstrates that the currently present left ear hearing loss disability is not etiologically related to the Veteran's period of military service, and service connection for left ear hearing loss is not established.   38 C.F.R. §§ 3.102, 3.159, 3.303.  As the evidence preponderates against the claim, there is no reasonable doubt to be resolved and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for left ear hearing loss is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


